Citation Nr: 1534080	
Decision Date: 08/10/15    Archive Date: 08/20/15	

DOCKET NO.  14-07 112A	)	DATE
	)
	)

On appeal certified by the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, Montgomery GI Bill for on-the-job training with the United States Marine Corps Provost Martial Office, Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and K.D.



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to December 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The Veteran participated in on-the-job training as a police officer with the United States Marine Corps Provost Martial Office at Camp Lejeune, North Carolina, from August 2010 to August 2012.

2.  The Veteran filed an application for educational assistance benefits (VAF 22-1990) on February 3, 2012.  Accompanying that application was a VA Enrollment Certification (VAF 22-1999), an Agreement Registration Information form from the North Carolina Department of Labor, and a Monthly Verification of Hours Worked statement for the period from September 2008 to January 2012 from the United States Marine Corps Provost Martial Office at Camp Lejeune, North Carolina.

3.  On October 9, 2012, VA received duplicate copies of the aforementioned Monthly Verification of Hours Worked and VA Enrollment Certification.  

4.  On October 24, 2012, the RO informed the Veteran that, in order to complete his claim/application, he must furnish a copy of his signed Training Agreement.  

5.  A signed Training/Apprenticeship Agreement from the North Carolina Department of Labor listing the Provost Martial Office, United States Marine Corps, Camp Lejeune as the Veteran's sponsor for training as a police officer during the period from August 2010 to August 2012 was received on December 31, 2013, more than one year after the October 2012 request for the aforementioned Training Agreement, and more than one year after the date of the Veteran's on-the-job training.  


CONCLUSION OF LAW

The criteria for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for on-the-job training with the United States Marine Corps Provost Martial Office, Camp Lejeune, North Carolina, have not been met.  38 U.S.C.A. § 3011 (West 2014); 38 C.F.R. §§ 21.1029, 21.7131 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Resolution of the Veteran's appeal is dependent on interpretation of the regulations governing the award of educational assistance benefits.  Because the law and not the evidence is dispositive in the instant case, there is no reasonable possibility that any further notice or assistance would aid the Veteran in substantiating his claim.  As such, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2014); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

Analysis

The record reflects that, on February 3, 2012, the Veteran filed an application for educational assistance benefits.  Accompanying that application was a VA Enrollment Certification indicating the Veteran's application for on-the-job training.  Also accompanying the Veteran's application was a Monthly Verification of Hours Worked statement for the period from September 2008 to January 2012 from the United States Marine Corps Provost Martial Office, Camp Lejeune, North Carolina.  

In response to the Veteran's application, the RO, in correspondence of October 24, 2012, informed the Veteran that they had received his claim for education benefits, but that they needed more information in order to complete that claim, specifically, a copy of the Veteran's signed Training Agreement.

On December 31, 2013, there was received from the Veteran a copy of the requested Training Agreement listing the Provost Martial Office, United States Marine Corps, Camp Lejeune as the Veteran's sponsor for training as a police officer, reflecting that the training began on August 1, 2010, with an expected completion date of August 13, 2012.  

Under 38 C.F.R. § 21.7131(a)(1), when an eligible Veteran or service member enters or reenters into training (including a reentrance following a change of program or educational institution), the commencing date of his award of educational assistance will be determined as follows:  (i) If the award is the first award of educational assistance for the program of education the service member is pursuing, the commencing date of the award of educational assistance is the latest of:  (A) The date the educational institution certifies under paragraph (b) or (c) of this section; (B) one year before the date of claim as determined by 38 C.F.R. § 21.1029(b); (C) the effective date of the approval of the course; or (D) one year before the date VA receives approval notice.  38 C.F.R. § 21.7131(a)(1).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance:  (1) If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, or within such other period of time as provided by 38 C.F.R. § 21.1033, the date of claim, subject to the provisions of paragraph (b)(3) of this section, is the date VA received the informal claim; (2) If a former claim is filed other than as described in paragraph (b)(1) of this section, the date of claim, subject to the provisions of paragraph (b)(3) of this section, is the date VA received the formal claim; (3) if a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided in paragraph (b)(1) or (b)(2) of this section, as appropriate.  

A claim is a "abandoned claim" if:  (1) In connection with a formal claim, VA requests that the claimant furnish additional evidence and the claimant (i) does not furnish that evidence within one year of the date of the request; and (ii) does not show good cause why the evidence could not have been submitted within one year of the date of the request.  38 C.F.R. § 21.1029(a).  

A claim is a "formal claim" when the claimant (or his authorized representative) files the claim with VA and (1) the claim is a claim for (i) educational assistance; (ii) an increase in educational assistance; or (iii) an extension of the eligibility period for receiving educational assistance; and (2) if there is a form (either paper or electronic) prescribed under this part, the claim is filed on that form.  38 C.F.R. § 21.1029(d).

When VA requests evidence in connection with a claim, and the claimant submits the evidence to VA after having abandoned the claim, the claimant's submission of the evidence is an informal claim.  38 C.F.R. § 21.1029(e)(3).  

Based on the facts in this case, it would appear that the Veteran participated in on-the-job training as a police officer with the United States Marine Corps Provost Martial Office at Camp Lejeune, North Carolina, from August 2010 to August 2012.  Moreover, based on the evidence of record, it would appear that the Veteran's claim for educational assistance was submitted on February 3, 2012, and that the application was at that time incomplete.  Thereafter, on October 24, 2012, VA requested that the Veteran submit a copy of his signed Training Agreement in conjunction with his claim for educational assistance.  Pertinent evidence of record, however, is the effect that the requested Training Agreement was received by VA no earlier than December 31, 2013.  

Because the requested training agreement was not submitted within one year of October 2012, the February 2012 claim was abandoned.  38 C.F.R. § 20.1029(a)(1).  As such, the signed training agreement submitted in December 2013 constituted a new claim.  However, the on-the-job training at issue occurred more than one year prior to the date of the Veteran's claim which was received on December 31, 2013.  As set forth above, under the law the Veteran is not entitled to payment for training pursued more than one year prior to the date of his application.  Based on the foregoing, the Board finds that the Veteran is not entitled to educational assistance benefits for his on-the-job training with the United States Marine Corps Provost Martial Office at Camp Lejeune, North Carolina.  See 38 C.F.R. § 21.7131(a).  

The Board has considered the Veteran's arguments, raised in his January 2014 Notice of Disagreement, that he failed to timely complete his application for educational assistance due to misinformation and/or other shortcomings on the part of the various personnel advising him.  The United States Supreme Court has, however, specifically held that payments of money from the Federal Treasury are limited to those authorized by statute, and that faulty advice from a Federal employee cannot serve as the basis for an award of benefits absent the statute authorizing such payment.  See Office of Personnel Management v. Richmond, 110 S.Ct. 2465 (1990).  While the Board empathizes with the Veteran's contentions, the Board is bound by applicable law and regulation when determining a claim for VA benefits.  Here, the regulatory criteria governing commencement dates of awards of Chapter 30 educational assistance benefits are clear and specific, and the Board is bound by them.  Pursuant to those criteria, there is no basis upon which to grant the appellant educational assistance benefits for his on-the-job training which took place more than one year prior to December 31, 2013.  

Accordingly, the Board finds that the claim for educational assistance benefits for on-the-job training with the United States Marine Corps Provost Martial Office at Camp Lejeune, North Carolina must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of the claim, it should be denied because of a lack of legal entitlement under the law).


ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, Montgomery GI Bill, for on-the-job training with the United States Marine Corps Provost Martial Office, Camp Lejeune, North Carolina, is denied.  



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


